Citation Nr: 1209863	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-39 675	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The low back disability issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

There is an approximate balance of the positive and negative evidence as to whether bilateral hearing loss and tinnitus are casually related to exposure to acoustic trauma during service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss and tinnitus were incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011)  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter in July 2005, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection for bilateral hearing loss and tinnitus, and in a September 2005 letter she was informed of the information and evidence necessary to warrant entitlement to service connection for a back disability.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist her in obtaining as well as her  own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letters was sent to the appellant prior to the August 2006 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  

In this case, a March 2006 letter provided the notice contemplated by Dingess.  While the Board recognizes that March 2006 letter was provided after the initial decision, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in a subsequent statement of the case and supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran will have the opportunity to initiate an appeal from the "downstream" issues regarding effective dates and ratings if she disagrees with the determinations which will be made by the RO in this regard in giving effect to the Board's grants of service connection herein.    

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, with regard to the hearing loss and tinnitus issues, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded VA and private examinations and medical opinions focused upon the claims on appeal, and the Board finds that the examination reports contains sufficiently specific clinical findings and informed discussion and opinions to allow for fully informed application of the appropriate legal criteria.  These reports, in addition to other pertinent probative evidence of record, provide probative medical evidence adequately addressing the issues decided below.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the hearing loss and tinnitus issues, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the claimant with this appeal.  It is contemplated that VA's duty to assist with the low back claim will be met as a result of actions directed in the remand section of this decision. 

Service Connection 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including sensorineural hearing loss and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  A VA audiological examination conducted in October 2008 showed hearing thresholds reflective of bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.   

The service treatment reports reflect pure tone thresholds, in decibels, at the induction examination in June 1968 as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
5
/
-5
LEFT
10
-5
-5
/
-5

Thresholds were not recorded at 6000 or 8000 hertz.  At the February 1972 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
15
10
0
10
5

Thresholds at 6000 hertz were to 20 decibels in the right ear and 25 in the left.  Thresholds were not recorded at 8000 hertz.  The Veteran denied having any hearing loss at the separation examination and there is no evidence of problems with hearing or tinnitus during service.   

As shown above, hearing loss was not demonstrated during service.  However, the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet .App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran, to include in sworn testimony to the undersigned, asserts that she sustained acoustic trauma during service coincident with her Military Occupational Specialty during her service with the United States Air Force as documented on her DD Form 214; namely, a Communications Center Specialist.  She described her duties as including receiving and sending teletype messages, and stated that she worked in a confined area with multiple teletypewriters that produced noise that was "intense and unrelenting."  A job description the Veteran submitted said by her to have been prepared by her contemporaneous with service is as follows: 

"Studies and applies procedures for sending and receiving teletype and data messages including cryptographic processing for Air Force teletypewriter circuits and automatic networks of the Defense Communications System.  Studies procedures and operations of teletypewriter equipment and switching systems." 

She stated that after being exposed to such noise during service, she began suffering from ringing in her ears and having problems hearing therein and that these problems continue to the present time.  

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was:  Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  The Veteran's representative asserts that the Veteran's duties during service were comparable to those of Telecommunications Operations Chief (MOS 25W) and Signals Collector/Analyst  (MOS 35S), both of which are said on the Duty MOS Noise Exposure Listing to involve "moderate" noise exposure.  He also asserts that the Veteran's duties were analogous to those of MOS 74B, Card and Tape Writer and MOS 74D, Computer/Machine Operator.  Both of these positions are listed as involving exposure to hazardous noise on "Appendix B" to a U.S. Army regulation outlining the components of a Hearing Conservation Program.  (Army Headquarters, Fifth U.S. Army, Ft. Sam Houston, Texas, FSH Regulation N. 40-7 dated October 15, 1993.) 

The post service evidence reflects conflicting medical opinions as to whether the Veteran has bilateral hearing loss or tinnitus as a result of service.  In this regard, the conclusion following a November 2005 VA audiometric evaluation, which did not reveal findings of hearing loss disability as defined by 38 C.F.R. § 3.385, was that it was not at least a likely as not that the Veteran's bilateral hearing loss and tinnitus were the result of service.  The examiner based this conclusion on the normal pure tone thresholds from 500 to 6000 hertz recorded at the separation examination.  

Reports from a private audiological evaluation conducted in December 2004 noted that the Veteran had a "slight drop" in hearing during her service exit examination when compared with the findings from the entrance examination.  The audiometric evaluation conducted at that time revealed what was described as a moderate to severe high frequency hearing loss at 6000 Hz through 8000 Hz in both ears, and that the Veteran's "reported tinnitus is supported by the sensorineural hearing loss."  The examiner who conducted this evaluation completed an opinion in February 2008 indicating the Veteran had a moderate to severe high frequency sensorineural type hearing loss bilaterally in the 6000K through 8000K Hz range, and that this "audiometric configuration is often associated with a noise induced pathology."  He noted that because the frequencies at 6000K and 8000K were not tested at the service entrance examination it was "difficult to determine" if the Veteran's hearing loss was military related.  

A June 2011 opinion completed by a private audiologist found that it was at least as likely as not that hearing loss and tinnitus were related to noise exposure during service.  Pure tone thresholds from audiometric testing at that time were said to result in a mild to profound high frequency sensorineural hearing loss in both ears, although the specific audiometric findings at each tested frequency are not legible 

The Veteran is competent to assert that she has had problems with hearing and tinnitus since service, and the Board finds these assertions to be credible.  Davidson, supra.  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also finds that the assertions with regard in-service noise exposure have been consistent and credible, and supported by sufficient evidence to conclude that it as least as likely as not that she was exposed to acoustic trauma during service.  

The medical opinion evidence is at least in a state of equipoise on the question of whether the Veteran has bilateral hearing loss and tinnitus a result of service, and the Board notes that the basis for the negative VA opinion; namely, the normal audiometric findings at separation, is not fatal to the Veteran's claim, particularly in light of the medical opinion finding some deterioration in hearing at separation when compared with the audiometric findings at entrance.  Hensley, supra.   Accordingly and as unless the preponderance of the evidence is against a claim, it cannot be denied, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  Entitlement to service connection for tinnitus is warranted.  The appeal is granted to this extent.  


REMAND

History obtained at the February 2006 VA examination includes a reference to a 1992 post-service back injury for which the Veteran received Worker's Compensation.  It is not clear if action has been taken to request all records associated with this back injury.  

The Board also finds that the February 2006 VA medical opinion is arguably not supported by a detailed rationale.  The Veteran's reports of post-service low back pain do not appear to be addressed, nor is there discussion of any medical differences between the type of low back symptoms treated in service and the Veteran's current low back disorder.  In view of the need to return the case for further development, clarification of the opinion rationale is appropriate to allow for informed appellate review. 

Accordingly, the case is hereby REMANDED for the following actions:

1.  The RO should take appropriate action to request all records associated with the reported 1992 Worker's Compensation claim and any decision on a claim for that benefit, to include any associated medical records.  The RO should document the results of such request for the record. 

2.  After completion of the above, the claims file should be forwarded to the February 2006 VA examiner for review and clarification as to the rationale for the opinion.  The examiner should specifically discuss the symptoms and nature of the inservice low back complaints in relation to the symptoms and nature of the Veteran's current low back disorder; in other words, any medical distinction between the two should be explained.  The examiner should also explain in the rationale if the Veteran's reported post-service symptoms and treatment (assumed to be true for purposes of the medical opinion) otherwise show a link between the current low back disorder and the inservice low back complaints and symptoms. 

If the February 2006 VA examiner is no longer available, then the Veteran should be scheduled for another VA low back examination.  The claims file should be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that current low back disability is causally related to the inservice low back complaints and symptoms.  A rationale should be furnished for the opinion.  The examiner should specifically discuss the symptoms and nature of the inservice low back complaints in relation to the symptoms and nature of the Veteran's current low back disorder; in other words, any medical distinction between the two should be explained.  The examiner should also explain in the rationale if the Veteran's reported post-service symptoms and treatment (assumed to be true for purposes of the medical opinion) otherwise show a link between the current low back disorder and the inservice low back complaints and symptoms.

If the February 2006 VA examiner is not available, and the Veteran fails to report for another examination, the claims file should nevertheless be forwarded to an appropriate VA examiner for review and an opinion (supported by a rationale) in accordance with the above instructions. 

3.  In the interest of avoiding further remand, the RO should review the medical report/opinion to ensure that it is responsive to the above directives. 

4.  After completion of the above, the RO should review the expanded record and determine if service connection for low back disability is warranted.  If the benefit remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


